                    Case 19-23056        Doc 17-1       Filed 12/27/19   Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                      at    BALTIMORE


In re:                                              :
                                                    :
HELENA TOWNES                                       :     Case No.
                                                    :     Chapter 13
                                   Debtor.          :
                                                    :

                         CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

 Select Section 1, A,B, or C, and complete Sections 2 and 3 if applicable, even if Section 1(A)
 is selected.

 1.         (Select A, B, or C):

   X       A.    This is an original plan, filed concurrently with the Petition, which will be
 mailed by the Clerk to all creditors on the Matrix. [THIS OPTION MAY ONLY BE USED
 WHEN THE PLAN IS FILED WITH THE PETITION]

          B.     AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended
 Chapter 13 Plan filed herewith / filed on                    , 2018 , makes no changes from
 the last previously-filed plan other than to increase the amount payable under the plan. In
 such event, no service is required.

 x C. ALL OTHER PLANS: This is to certify that on 12/17/18 , I caused the Chapter
 13 Plan filed herewith / filed on         , 2018, to be mailed by first class mail, postage
 prepaid, to all addresses on the attached matrix or list. (If any parties on the matrix were
 served by CM/ECF instead of by mail, so indicate on the matrix with the email address
 served as indicated on the CM/ECF Notice of Electronic Filing).

 AND

 2.     Check and complete this Section and Section 3 if liens are proposed to be valued
 or avoided through the Plan.

            I caused the Chapter 13 Plan x filed herewith / filed on                        , 20 ,
         to be served pursuant to Bankruptcy Rule 7004 on the following creditor whose lien is
         proposed to be impacted by the Plan (and not by separate motion) under Plan Paragraph
         5.1 or 5.3.
         State address served and method of service. See Bankruptcy Rule 7004(h) if the party
         served is an insured depository institution. Attach separate sheets or repeat this
         paragraph for each such creditor served.
                Case 19-23056        Doc 17-1     Filed 12/27/19     Page 2 of 2




       AND Select A or B:

       A.        A proof of claim has been filed with respect to the lien or claim at issue prior
       to service of the Plan. I also mailed a copy of the Plan and supporting documents
       under Section 3 below to the claimant at the name and address where notices should
       be sent as shown on the proof of claim.

       B.           No proof of claim has been filed for the lien or claim at issue.

   3.    Along with each copy of the Plan served under Section 2, I included copies of
   documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5.1
   or
   5.3 with respect to that creditor (for example, documents establishing the value of the
   property and the amount of any prior liens and the lien at issue), which I have also filed
   with the Court as a supplement to the Plan. This supplemental material need not be
   served with the plan on all creditors, only on affected secured creditors.

             This is an amended Plan and the documentation supporting Debtor’s entitlement
   to the relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as
   ECF docket entry           .


I hereby certify that the foregoing is true and

correct.

Dated: December 27, 2019

                                                     /S/ Kim Parker
                                                      Debtor, Counsel for Debtor, or other
                                                      Person effecting service
